DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TAVON STONE,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3613

                          [February 24, 2022]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Tim L. Bailey, Judge;
L.T. Case No. 14-006907CF10A and 20-000663CF10A.

   Tavon Stone, Moore Haven, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.